812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lincoln CARTER aka Alphonso Provens, Plaintiff-Appellant,v.CINCINNATI MAGAZINE CO.;  State of Ohio, Defendants-Appellees.
No. 86-3144.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1987.

Before ENGEL and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Appellant is appealing from the district court order which dismissed his 42 U.S.C. Sec. 1983 complaint for failure to state a claim upon which relief could be granted.  This appeal has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the records and the briefs, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant filed his complaint on August 14, 1984.  He alleges that defendant Cincinnati Magazine published an article describing the commission of a crime for which appellant was convicted.  He claims the article was scandalous, constituted brainwashing, and injured him.


3
In a Sec. 1983 action, two elements are essential:  (1) the conduct complained of must be committed by a person acting under color of state law;  and (2) the conduct must deprive the litigant of the rights, privileges, or immunities secured by the Constitution or laws of the United States.  Parratt v. Taylor, 451 U.S. 257 (1981).  Assuming that the allegations of appellant's complaint are true, Malone v. Colyer, 710 F.2d 258 (6th Cir.1981), appellant fails to establish either of the two aforementioned elements.


4
It appears that the questions upon which this cause depends are frivolous and do not require further argument.  Rule 9(d)(2), Rules of the Sixth Circuit.  Therefore, it is ORDERED that the order of the district court which dismissed appellant's complaint be and hereby is affirmed.